
	
		II
		110th CONGRESS
		1st Session
		S. 1563
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 7, 2007
			Mr. Durbin (for himself,
			 Mr. Brownback, Mr. Dodd, Mr.
			 Obama, Mr. Lieberman,
			 Ms. Klobuchar, Ms. Mikulski, Mrs.
			 Murray, Mr. Nelson of
			 Florida, Mr. Wyden, and
			 Mrs. Clinton) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require the disclosure of certain
		  activities relating to the petroleum industry of Sudan, to increase the
		  penalties for violations of sanctions provisions, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sudan Disclosure and Enforcement Act
			 of 2007.
		2.FindingsCongress finds the following:
			(1)On July 22, 2004, the Senate passed Senate
			 Concurrent Resolution 133, 108th Congress, and the House of Representatives
			 passed House Concurrent Resolution 467, 108th Congress, both resolutions
			 declaring that the atrocities unfolding in Darfur, Sudan, are
			 genocide.
			(2)On September 9, 2004, President Bush
			 declared that we have concluded that genocide has taken place in
			 Darfur.
			(3)On June 30, 2005, President Bush affirmed
			 that the violence in Darfur region is clearly genocide [and t]he human
			 cost is beyond calculation.
			(4)On May 8, 2006, President Bush reaffirmed,
			 We will call genocide by its rightful name, and we will stand up for the
			 innocent until the peace of Darfur is secured..
			(5)On November 20, 2006, the Presidential
			 Special Envoy to Sudan, Andrew S. Natsios, stated in a briefing to members of
			 the press, And there's a point—January 1st is either we see a change or
			 we go to Plan B..
			(6)On February 20, 2007, Special Envoy Natsios
			 stated in an interview with the Council on Foreign Relations, We needed
			 to send a message to the Sudanese government that we were no longer simply
			 going to continue with the situation the way it’s been the last four years,
			 that there was a change. We are considering more aggressive measures should we
			 make no progress in the humanitarian area, in the political negotiations, and
			 in the implementation of Kofi Annan and Ban Ki-moon’s plan to introduce . . .
			 additional forces..
			(7)On April 18, 2007, President Bush stated,
			 “It is evil we are now seeing in Sudan—and we're not going to back
			 down.”.
			(8)The Government of Sudan, as of the date of
			 the introduction of this Act, has announced its willingness to accept 3,000
			 United Nations peacekeepers and their equipment, but has continued to obstruct
			 the full-scale joint United Nations-African Union peacekeeping mission
			 authorized under United Nations Security Council Resolution 1706 (2006) and to
			 prevent sufficient humanitarian access to meet the urgent needs of the people
			 of Darfur.
			(9)Congress supports the objectives of a
			 Plan B as outlined in the press and elsewhere to increase
			 pressure on the Government of Sudan to accept a greatly expanded peacekeeping
			 mission with a mandate to protect the people of Darfur.
			3.Sense of CongressIt is the sense of Congress that the
			 President should—
			(1)continue to work with other members of the
			 international community, including the Permanent Members of the United Nations
			 Security Council, the African Union, the European Union, the Arab League, and
			 the Government of Sudan to facilitate the urgent deployment of a peacekeeping
			 force as called for by United Nations Security Council Resolution 1706 (2006);
			 and
			(2)bring before the United Nations Security
			 Council, and call for a vote on, a resolution requiring meaningful multilateral
			 sanctions against the Government of Sudan in response to its acts of genocide
			 against the people of Darfur and its continued refusal to allow the
			 implementation of a peacekeeping force as called for by Resolution 1706.
			4.DefinitionsIn this Act:
			(1)Appropriate congressional
			 committeesThe term
			 appropriate congressional committees means—
				(A)the Committee on Appropriations, the
			 Committee on Foreign Relations, and the Committee on Banking, Housing, and
			 Urban Affairs of the Senate; and
				(B)the Committee on Appropriations, the
			 Committee on Foreign Affairs, and the Committee on Financial Services of the
			 House of Representatives.
				(2)PersonThe term person means an
			 individual, partnership, corporation, or other entity, including a government
			 or an agency of a government.
			(3)Sudan
				(A)SudanThe term Sudan means the
			 Republic of Sudan and any territory under the administration or control of the
			 Government of Sudan.
				(B)Southern Sudan and designated
			 areasThe term Southern
			 Sudan and designated areas means Southern Sudan, Southern Kordofan/Nuba
			 Mountains State, Blue Nile State, Abyei, or Darfur.
				5.Disclosure to the SEC of activities
			 relating to the petroleum industry in SudanSection 13 of the Securities Exchange Act of
			 1934 (15 U.S.C. 78m) is amended by adding at the end the following new
			 subsection:
			
				(m)Disclosure of activities relating to the
				petroleum industry in Sudan
					(1)In generalNot later than 90 days after the date of
				the enactment of this subsection, the Securities and Exchange Commission shall
				promulgate rules requiring any person described in paragraph (2) to disclose to
				the Securities and Exchange Commission—
						(A)activities described in paragraph (3) if
				such activities result in gross receipts to or total investments from such
				person of $1,000,000 or more a year; and
						(B)the geographic area within Sudan where such
				activities occurred, and specifically if such activities took place solely
				within Southern Sudan and designated areas.
						(2)Person describedA person, as defined in paragraph (6)(C),
				is described in this paragraph if the person—
						(A)is an issuer of securities registered under
				section 12; and
						(B)either—
							(i)engages in or facilitates activities
				described in paragraph (3); or
							(ii)controls or is controlled by a person that
				engages in or facilitates activities described in paragraph (3).
							(3)Activities describedAn activity described in this paragraph is
				the exploration, development, extraction, processing, exportation, or sale of
				petroleum products produced in Sudan.
					(4)WaiverThe President may waive the disclosure
				requirements described in paragraph (1) for periods not to exceed 1 year if the
				President—
						(A)determines that such a waiver is in the
				national interest of the United States; and
						(B)not later than 7 days before granting the
				waiver, reports to the appropriate congressional committees regarding the
				intention of the President to waive the disclosure requirements described in
				paragraph (1) and the reasons the waiver is in the national interest of the
				United States.
						(5)Termination of disclosure
				requirementsThe disclosure
				requirements described in paragraph (1) shall terminate if the Secretary of
				State—
						(A)determines that the Government of Sudan no
				longer provides support for acts of international terrorism for purposes
				of—
							(i)section 40 of the Arms Export Control Act
				(22 U.S.C. 2780);
							(ii)section 620A of the Foreign Assistance Act
				of 1961 (22 U.S.C. 2371); and
							(iii)section 6(j) of the Export Administration
				Act of 1979 (50 U.S.C. App. 2405(j)), as in effect pursuant to the
				International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.);
				and
							(B)certifies to the appropriate congressional
				committees that the Government of Sudan has demonstrated significant
				improvement in protecting the civilian population of Darfur, such as by
				allowing a substantial United Nations-African Union peacekeeping mission with
				the mandate and means to protect civilians and allow for the safe return of
				persons displaced by the violence in Darfur.
						(6)DefinitionsIn this subsection:
						(A)Appropriate congressional
				committeesThe term
				appropriate congressional committees means—
							(i)the Committee on Appropriations, the
				Committee on Foreign Relations, and the Committee on Banking, Housing, and
				Urban Affairs of the Senate; and
							(ii)the Committee on Appropriations, the
				Committee on Foreign Affairs, and the Committee on Financial Services of the
				House of Representatives.
							(B)ControlThe term control means—
							(i)in the case of a corporation, to hold at
				least 50 percent (by vote or value) of the capital structure of the
				corporation; and
							(ii)in the case of any other entity, to hold
				interests representing at least 50 percent of the capital structure of the
				entity.
							(C)Is controlled byThe term is controlled by
				means—
							(i)in the case of a corporation, to have at
				least 50 percent (by vote or value) of the capital structure of the corporation
				held by another person; and
							(ii)in the case of any other entity, to have
				interests representing at least 50 percent of the capital structure of the
				entity held by another person.
							(D)Foreign
				personThe term foreign
				person means a person—
							(i)in the case of an individual, who is an
				alien; or
							(ii)in the case of a partnership, corporation,
				or other entity, that is organized under the laws of a foreign country or that
				has its principal place of business in a foreign country.
							(E)Person
							(i)In generalThe term person means an
				individual, partnership, corporation, or other entity, including a government
				or an agency of a government.
							(ii)ExceptionThe term person does not
				include—
								(I)any person engaging solely in transactions
				or activities in Sudan that are authorized or exempted pursuant to the Sudanese
				Sanctions Regulations (part 538 of title 31, Code of Federal
				Regulations);
								(II)foreign nongovernmental organizations
				(except agencies of the Government of Sudan) that—
									(aa)have consultative status with the United
				Nations Economic and Social Council; or
									(bb)have been accredited by a department or
				specialized agency of the United Nations; or
									(III)a foreign person whose business activities
				in Sudan are strictly limited to providing goods and services that are—
									(aa)intended to relieve human suffering;
									(bb)intended to promote welfare, health,
				religious, or spiritual activities;
									(cc)used for educational or humanitarian
				purposes;
									(dd)used for journalistic activities; or
									(ee)used for such other purposes as the
				Secretary of State may determine serve the foreign policy interests of the
				United States.
									(F)Sudan
							(i)SudanThe term Sudan means the
				Republic of Sudan and any territory under the administration or control of the
				Government of Sudan.
							(ii)Southern sudan and designated
				areasThe term Southern
				Sudan and designated areas means Southern Sudan, Southern Kordofan/Nuba
				Mountains State, Blue Nile State, Abyei, or
				Darfur.
							.
		6.Increased Penalties for violations of
			 IEEPA
			(a)In generalSection 206 of the International Emergency
			 Economic Powers Act (50 U.S.C. 1705) is amended to read as follows:
				
					206.Penalties
						(a)Unlawful actsIt shall be unlawful for a person to
				violate, attempt to violate, conspire to violate, or cause a violation of any
				license, order, regulation, or prohibition issued under this title.
						(b)Civil penaltyA civil penalty may be imposed on any
				person who commits an unlawful act described in subsection (a) in an amount not
				to exceed the greater of—
							(1)$250,000; or
							(2)an amount that is twice the amount of the
				transaction that is the basis of the violation with respect to which the
				penalty is imposed.
							(c)Criminal penaltyA person who willfully commits, willfully
				attempts to commit, or willfully conspires to commit, or aids or abets in the
				commission of, an unlawful act described in subsection (a) shall, upon
				conviction, be fined not more than $1,000,000, or if a natural person, may be
				imprisoned for not more than 20 years, or
				both.
						.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to violations described in section 206 of the
			 International Emergency Economic Powers Act (50 U.S.C. 1705) with respect to
			 which enforcement action is pending or commenced on or after the date of the
			 enactment of this Act.
			7.Report on and public disclosure of
			 activities in the petroleum industry of Sudan
			(a)Report on activities relating to the
			 petroleum industry of Sudan
				(1)In generalNot later than 90 days after the date of
			 the enactment of this Act, the Secretary of the Treasury, in consultation with
			 the Secretary of State, the Secretary of Energy, and the Director of National
			 Intelligence, shall prepare and submit to the appropriate congressional
			 committees a written report on the overall impact of economic sanctions on the
			 Government of Sudan and the crisis in Darfur.
				(2)Contents of reportThe report required by paragraph (1) shall
			 include—
					(A)the name of persons identified by the
			 Office of Foreign Assets Control as specially designated nationals; and
					(B)the economic and political impact of
			 sanctions on the Government of Sudan.
					(3)Form
			 of reportThe report shall be
			 submitted in unclassified form, but may contain a classified annex relating to
			 the assessment under paragraph (2)(B).
				(b)Briefing on reportNot later than 14 days after submitting the
			 report required by subsection (a), the Secretary of the Treasury, the Secretary
			 of State, the Secretary of Energy, the Director of National Intelligence, and
			 representatives of the Securities and Exchange Commission shall brief the
			 appropriate congressional committees on the contents of the report.
			(c)Disclosure on SEC website
				(1)In generalNot later than 14 days after promulgating
			 the rules required by section 13(m) of the Securities Exchange Act of 1934, as
			 added by section 5, the Securities and Exchange Commission shall make available
			 on its website, in an easily accessible and searchable format, the information
			 collected pursuant to the disclosure requirements of such section 13(m),
			 including—
					(A)the names of persons that made disclosures
			 under such section 13(m);
					(B)the specific activities related to the
			 petroleum industry of Sudan in which such persons engaged; and
					(C)the geographic area within Sudan where such
			 activities occurred, and specifically if such activities took place solely
			 within Southern Sudan and designated areas.
					(2)MaintenanceThe Securities and Exchange Commission
			 shall maintain and update regularly the information on the website of the
			 Commission under paragraph (1).
				(d)Government procurement contracts
				(1)In generalNot later than 45 days after the submission
			 of the report required by subsection (a), the Administrator of General Services
			 shall determine whether the United States Government has in effect a contract
			 for the procurement of goods or services with any person identified in the
			 report required by subsection (a).
				(2)ReportIf the Administrator determines that the
			 United States Government has in effect a contract for the procurement of goods
			 or services with a person identified in the report required by subsection (a),
			 the Administrator shall submit to the appropriate congressional committees a
			 report—
					(A)naming each person identified in the report
			 required by subsection (a);
					(B)the nature of the contract; and
					(C)the dollar amount of the contract.
					8.Authorization of additional appropriations
			 for OFAC
			(a)In generalThere are authorized to be appropriated
			 $2,000,000 to the Office of Foreign Assets Control for fiscal year 2008, to
			 support intelligence gathering, licensing, compliance, and administrative
			 activities associated with the enforcement of sanctions against Sudan and
			 persons operating in Sudan.
			(b)Supplement not supplantFunds appropriated pursuant to the
			 authority of subsection (a) shall be used to supplement and not supplant other
			 amounts authorized to be appropriated for the Office of Foreign Assets
			 Control.
			9.Notification of termination of
			 sanctions
			(a)In generalNot later than 15 days after the date on
			 which any sanction described in subsection (b) is terminated, the President
			 shall publish in the Federal Register notice that such sanction has been
			 terminated.
			(b)Sanctions describedA sanction described in this subsection is
			 a sanction imposed pursuant to—
				(1)the Darfur Peace and Accountability Act of
			 2006 (Public Law 109–344; 50 U.S.C. 1701 note);
				(2)the Comprehensive Peace in Sudan Act of
			 2004 (Public Law 108–497; 50 U.S.C. 1701 note);
				(3)the Sudan Peace Act (Public Law 107–245; 50
			 U.S.C. 1701 note);
				(4)the International Emergency Economic Powers
			 Act (50 U.S.C. 1701 et seq.);
				(5)chapter 5 of title 31, Code of Federal
			 Regulations; or
				(6)any other provision of law, regulation, or
			 executive order relating to Sudan.
				10.RepealSection 6305 of the U.S. Troop Readiness,
			 Veterans' Care, Katrina Recovery, and Iraq Accountability Appropriations Act,
			 2007 (Public Law 110–28) is repealed.
		
